       Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 1 of 23




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


HOLMES COUNTY CONSOLIDATED SCHOOL DISTRICT,
DEBRA POWELL, SUPERINTENDENT, AND
HOLMES COUNTY CONSOLIDATED SCHOOL DISTRICT
BOARD OF TRUSTEES, NAMELY LOUISE LEWIS WINTERS,
BOARD PRESIDENT, EARSIE L. SIMPSON, VICE-PRESIDENT,
AND ANTHONY ANDERSON
                                                                                          PETITIONERS

VS.                                                                CAUSE NO. 3:21-cv-508-DPJ-FKB

MISSISSIPPI DEPARTMENT OF EDUCATION,
MISSISSIPPI STATE BOARD OF EDUCATION,
STATE COMMISSION ON SCHOOL ACCREDITATION,
ROSEMARY AULTMAN, CHAIR OF THE STATE
BOARD OF EDUCATION, PAMELA MANNERS, CHAIR OF THE
STATE COMMISSION ON SCHOOL ACCREDITATION,
DR. CAREY WRIGHT, STATE SUPERINTENDENT
OF EDUCATION, THE MISSISSIPPI STATE BOARD OF
EDUCATION AND GOVERNOR JONATHON TATE REEVES                                             RESPONDENTS

    BRIEF IN SUPPORT OF EMERGENCY PETITION FOR WRIT OF MANDAMUS

        If not prohibited, Respondents will abolish 1 Petitioners -- denying them well-established

property rights -- without sufficient procedural due process. Respondents would do so -- not just

to rob Petitioners of their property rights without sufficient process -- but to deny this Court an

opportunity to protect Petitioners’ constitutional rights after the Court requested briefing on

Petitioners’ motion for temporary injunctive relief.

        More specifically, Petitioners sought to enjoin Respondents from further violating their

due-process rights by filing an Emergency Verified Petition for Injunctive Relief, Declaratory



1
        “Once the Governor declares a state of emergency in a school district pursuant to Section 37-17-
6(11)(b) and the State Board of Education (SBE) exercises its discretionary authority to abolish said district
pursuant to Section 37-17-13, the district’s board and the superintendent no longer exist.” 2009 WL 367647
(Miss. A.G.).

                                                      1
       Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 2 of 23




Judgment and Complaint for Discovery. After Petitioners motioned for temporary injunctive

relief -- blocking their pending extinction until after this Court had an opportunity to hear

Petitioners’ claim -- the Court notified the parties it would like briefing on Petitioners’ motion.

        Before the Court set a briefing schedule for the motion, Respondent Jonathon Tate

Reeves signed a proclamation, effectively dissolving the Holmes County Consolidated School

District (HCCSD) and abolishing the Board of Trustees (Board) and Superintendent, Dr. Debra

Powell. (Prior to the governor’s proclamation, SBE determined it would abolish the Board and

Superintendent upon execution of the governor’s proclamation declaring a state of emergency in

HCCSD.). Respondents’ counsel all but conceded the proclamation extinguished Petitioners,

eviscerating their right to move forward with their asserted constitutional claims.

        This Court should not allow Respondents to abolish the Board and Superintendent after

they have properly asserted their due-process rights before this Court.

                                     FACTUAL BACKGROUND

        The Mississippi Department of Education (MDE) entered HCCSD on April 27, 2021,

ostensibly to conduct an “on-site” investigative audit. While MDE was there, conducting the

audit, it posted an employment opportunity for “Educ-Associate Superintendent (Non-State

Service) District Transformation Superintendent”, offering a maximum salary of $191,842.42.

(Notice, attached to Mot. as Exhibit A). According to the posting, the job focused on ensuring

the success of a District of Transformation. 2 Id. That job posting closed on July 21, 2021, two




2
        According to the Mississippi Public School Accountability Standards (2020) (the Standards;
individually, standard) -- after the governor declares a state of emergency in a district -- the State Board of
Education is given sole authority to convert a school district into a district of transformation. See MISS.
CODE § 37-17-6.

                                                      2
      Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 3 of 23




days before MDE left HCCSD and five days before MDE provided to HCCSD its audit findings

and recommendations. See id; (July 26, 2021 Correspondence, attached to Mot. as Exhibit B).

       On July 23, 2021, MDE exited HCCSD. MDE violated its own accountability policies

when it left HCCSD without conducting an exit interview. See Standard 5.2.3.5 (“Near the

completion of the on-site investigation, the auditor(s) will schedule a time to meet with the

superintendent and school board chair to conduct an exit conference.”).

       On July 26, 2021 MDE delivered to HCCSD a letter and a 372-page audit report,

detailing myriad allegations and violations, some of which were patently false. See Exh. B. The

letter notified HCCSD that MDE would present its recommendations to (1) find that an extreme

emergency situation existed in HCCSD, and (2) abolish HCCSD, its Board, and Superintendent,

to the State Commission on School Accreditation (CSA) in less than a week on August 2, 2021.

       Pursuant to the Standards, at the hearing before the CSA on August 2, 2021, HCCSD was

allowed forty minutes only to respond to MDE’s voluminous audit report. During that time,

HCCSD’s counsel was not allowed to speak, and counsel’s time to address the CSA was limited

to a ten-minute closing statement. The Standards provide no guidance as to the legal standard

CSA would use to make its determination on MDE’s recommendations. No guidance was

provided at the hearing, either.

       At the conclusion of the hearing, CSA adopted MDE’s recommendation, submitting same

to SBE.

       On August 3, 2021, SBE conducted a hearing, following the same process as CSA. Less

than an hour after that hearing concluded, MDE continued its undefeated streak of having SBE’s




                                                 3
      Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 4 of 23




approval of its recommendations to declare a state of emergency and abolish a school district. 3

(In recent history, upon information and belief, MDE has not even lost the vote of one CSA or

SBE member.).

       It did so after a hearing in which SBE and MDE did not even try to hide their bias and

blatant coordination. By way of one example, SBE’s chair, Rosemary Aultman, conversed with

the State Superintendent of Education, Dr. Carey Wright, throughout the hearing, after which --

on occasions -- Dr. Wright speaking with MDE employees and reporting back to Aultman. See,

e.g., https://www.youtube.com/watch?v=VUAI3Js5ml8&t=17288s (Hearing Livestream), at

2:22:15 – 2:24:14 (after brief conversation with Mrs. Aultman, Dr. Wright immediately delivers

a message to Dr. Paula Vanderford, MDE’s Chief Accountability Officer, who immediately

leaves the hearing and returns a minute later).

       At the conclusion of the hearing, SBE went into executive session without stating a basis

for doing so. After a brief deliberation, lasting less than one hour, SBE not only accepted

MDE’s recommendations, but named an interim superintendent and offered her an employment

contract. No one not in that executive session will know how SBE’s “deliberation” time was

allocated between actual deliberations, identifying an interim superintendent, and negotiating her

employment contract. (Obviously, the latter two events happened before the August 3, 2021,

hearing).

       On August 4, 2021, Petitioners filed a Verified Petition for Injunctive Relief, Declaratory

Judgment and Complaint for Discovery. [Doc. 1]. After their case was assigned a case number,

Petitioners filed an Urgent and Necessitous Motion for Temporary Restraining Order on the



3
         MDE has a better win percentage than The Undertaker at WrestleMania. But, ‘Taker was a lot
better at not breaking kayfabe.

                                                  4
         Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 5 of 23




morning of August 5, 2021. [Doc. 2]. Counsel notified known counsel for Respondents of the

Emergency Petition and Motion at 10:26 A.M.

         At 11:58 A.M., the Court directed Petitioners to give notice to Respondents’ known

counsel, indicated it wanted briefing on the issues raised in the TRO motion, and asked the

parties to agree to a briefing schedule. Counsel and a representative for the Attorney General’s

office agreed to a briefing schedule.

         At 1:25 P.M., the governor -- despite the Court’s request for briefing -- issued a

proclamation, dissolving HCCSD and abolishing the Board and Superintendent.

         Although the governor issued his proclamation on August 5, 2021 (and HCCSD

experienced a COVID outbreak) -- as of August 9, 2021, the interim superintendent, despite the

apparent “extreme emergency”, had not assumed her duties, leaving HCCSD leaderless, even in

the face of a health crisis.

                                           ARGUMENT

    I.      The Long-Standing All Writs Act Is a Well-Established Tool for A District Court
            to Preserve Its Jurisdiction Over A Matter In Which A Petitioner Asserts Claim
            to Protect a Right Guaranteed By the United States Constitution.

         The All Writs Act -- currently codified at 28 U.S.C. §1651 (1948) -- is a “legislatively

approved source of procedural instruments designed to achieve the rational ends of law” that

may be relied upon by courts “in issuing orders appropriate to assist them in conducting factual

inquiries.” Harris v. Nelson, 394 U.S. 286, 299 (1969) (cleaned up); see also ITT Cmty. Dev.

Corp. v. Barton, 569 F.2d 1351, 1359 (5th Cir. 1978) (The Act “empowers a federal court to

employ procedures necessary to promote the resolution of issues in a case properly before it”).

The Act -- which was first passed as a part of the Judiciary Act of 1789 -- is almost as old as the




                                                  5
       Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 6 of 23




United States Constitution. Although the Act has been amended several times, the substance

thereof has not changed significantly from its original form.

        In pertinent part, the Act provides:

        [A]ll courts established by Act of Congress may issue all writs necessary or
        appropriate in aid of their respective jurisdictions and agreeable to the usages and
        principles of law.

28 U.S.C. § 1651(a).

        The Act gives District Courts “one of the most potent weapons in the judicial arsenal”:

the writ. Chaney v U.S. Dist. Court for D.C. 542 U.S. 367, 380 (2004) (cleaned up). Using the

writ, District Courts have wide latitude to craft “any remedy necessary to achieve justice.” U.S.

v. Javanmard, 767 F. Supp. 1109, 1111 (D. Kan. 1991) (internal quotation omitted); see also

Fla. Med. Ass’n, Inc. v. U.S. Dept. of Health, Educ. & Welfare, 601 F.2d 199, 202 (5th Cir.

1979) (“the All Writs Act empowers a district court to fashion extraordinary remedies when the

need arises.” 4). A writ is appropriate where a District Court must preserve or exercise its subject

matter jurisdiction, whether by conducting factual inquiries or curbing conduct that threatens to

impede or defeat the court’s jurisdiction. See Barton, 569 F.2d at 1359. A writ can protect

already-conferred jurisdiction as well as prospective jurisdiction. Telecomms. Research &

Action Ctr. v. F.C.C., 750 F.2d 70, 76 (D.C. Cir. 1984). The Act also gives federal courts

“power to preserve existing conditions while determining the authority to grant injunctive relief.”

Application of President & Dirs. of Georgetown Coll., Inc., 331 F.2d 1000, 1005 (D.C. Cir.

1964) (internal quotations omitted).




4
        A District Court may even issue a writ against individuals “who, though not parties to the original
action or engaged in wrongdoing, are in a position to frustrate . . . the proper administration of justice and
encompasses even those who have taken an affirmative action to hinder justice.” U.S. v. N.Y. Tel., Co., 434
U.S. 159, 174 (1977) (citations omitted).

                                                      6
        Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 7 of 23




        A writ is valid if it is directed toward conduct that would diminish a federal court’s

ability to bring litigation to a natural conclusion if not addressed by the writ. Barton, 569 F.2d at

1359.

        Contrary to Respondents’ assertion at the August 6, 2021, status conference -- this Court

may issue a writ, compelling the Governor 5 to rescind his proclamation. See, e.g., Young, 209

U.S. at 167 (“[E]njoining [] state officers from enforcing an unconstitutional act, is not of a

radical nature, and does not extend, in truth, the jurisdiction of the courts over the subject-

matter.”) (emphasis added); Harris v. Gibson, 322 F.2d 780, 782 (5th Cir. 1963) (relying on §

1651 to enjoin a local board of education and its members, and the superintendent of schools

from refusing to admit African-American students); Hoffman v. Stump, 172 F.3d 48, at *6 (6th

Cir. 1998) (“Although the federal court may not compel a state officer to enforce state rights, it

may issue a writ of mandamus ordering a state official to enforce rights protected by

federal law.”) (emphasis added); State ex rel. Skaggs v. Brunner, 588 F. Supp. 2d 828, 833 (S.D.

Ohio 2008) (“[A] federal court may issue a writ of mandamus ordering a state official to

enforce rights protected by federal law.”) (emphasis added).

        This is so, because state officials, like the Governor, may not infringe on Petitioners’ due-

process rights pursuant to an unconstitutional process, statute, or law. See Young, 209 U.S. at

167.




5
        Over 113 years ago, the United States Supreme Court -- in an often-cited case --found federal courts
may enjoin a state official from violating the United States Constitution. See Ex Parte Young, 209 U.S.
123, 167 (1908) (enjoining state attorney general from filing suit, enforcing a state law that allegedly
unconstitutional); see generally Edelman v. Jordan, 415 U.S. 651, 664 (1974) (finding that federal courts
may enjoin a state official from taking action that allegedly violates federal law).

                                                     7
      Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 8 of 23




II.      Petitioners Are Entitled To Procedural Due Process Before They May Be Abolished.

         “To state a Fourteenth Amendment due process claim . . . a plaintiff must first identify a

protected life, liberty or property interest and then prove that governmental action resulted in a

deprivation of that interest.” Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010) (internal

quotations omitted). A property interest is derived from state law, a contract, or other

understanding. Stem v. Gomez, 813 F.3d 205, 210-211 (5th Cir. 2016). “Once granted, a

property interest cannot be deprived without due process of law.” Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 541 (1985). Each Petitioner has a cognizable due-process interest in

their continued existence.

         Dr. Powell has a property interest in her now terminated contract. See Frazier v. Garrison

I.S.D., 980 F.2d 1514, 1530 (5th Cir.1993) (“[A] teacher employed under the terms of a fixed

term contract as defined by [state law] has a constitutionally protected property interest in

employment until the term of the contract has expired.”); Markwell v. Culwell, 515 F.2d 1258,

1259 (5th Cir.1975) (holding property interest limited to “year-to-year contract”); Harris v.

Canton Separate Pub. Sch. Bd. of Educ., 655 So.2d 898, 902 (Miss.1995) (holding that

principal's fixed-term contract created constitutionally protected property interest for remainder

of the term). See generally Greene v. Greenwood Pub. Sch. Dist., 890 F.3d 240, 242 (5th Cir.

2018).

         Board members -- as elected officials entitled to hold office under state law -- have a

property interest in their office. See Gordon v. Leatherman, 450 F.2d 562, 565 (5th Cir. 1971);

Bishop v. Wood, 426 U.S. 341, 344-45 (1976). They have other property interests.

         None of their property interests may be extinguished by procedures that do not meet the

requirements of procedural due process. See Gordon, 450 F.2d at 565.



                                                  8
       Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 9 of 23




       The procedural due process “concept “imposes constraints on governmental decisions

which deprive individuals of liberty or property interests within the meaning of the Due Process

Clause of the Fifth or Fourteenth Amendment.” Mathews v. Eldridge, 424 U.S. 319, 332 (1976)

(internal quotations omitted). The protection provided by procedural due process is not uniform

or rigid; the extent of the protection is based on the interest being extinguished. See Morrissey v.

Brewer, 408 U.S. 471, 481 (1972) (holding that due process is “flexible and calls for such

procedural protections as the particular situation demands.”); Gilbert v. Homar, 520 U.S. 924,

930 (1997) (noting that due process “is not a technical conception with a fixed content unrelated

to time, place and circumstances.”) (internal citations omitted); Caine v. Hardy, 943 F.2d 1406,

1411-12 (5th Cir. 1991).

       To determine the level of due-process protection a party should be extended, the Court

should consider three factors:

       First, the private interest that will be affected by the official action; second, the
       risk of an erroneous deprivation of such interest through the procedures used, and
       the probable value, if any, of additional or substitute procedural safeguards; and
       finally, the Government's interest, including the function involved and the fiscal
       and administrative burdens that the additional or substitute procedural
       requirement would entail.

Mathews, 424 U.S. at 335.

III.   Petitioners Are Entitled to Writ of Mandamus, Ordering the Governor To Rescind
       His Unconstitutional Proclamation.

       Issuance of a writ is appropriate where:

       (1) Petitioners have no other means to obtain their requested relief;

       (2) Petitioners “satisfy the burden of showing that [their] right to issuance of the writ is
           clear and undisputable”; and

       (3) the federal court determines the writ is appropriate under the circumstances.




                                                  9
     Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 10 of 23




See Chaney, 542 U.S. at 380-81 (internal quotations omitted). All three conditions are featured

herein.

   A. The Petitioners Have No Other Means To Obtain the Relief Requested.

          There is one point upon which the Parties cannot disagree. If this Court does not issue a

writ, granting the relief requested by Petitioners, Petitioners will cease to exist.

          In pertinent part, Mississippi Code § 37-17-6(12)(b) (Rev. 2017) provides:

          If [SBE] and [CSA] determine that an extreme emergency situation exists in a
          school district that jeopardizes the safety, security or educational interests of the
          children enrolled in the schools in that district and that emergency situation is
          believed to be related to a serious violation or violations of accreditation standards
          or state or federal law . . . [SBE] may request the [g]overnor to declare a state of
          emergency in that school district.

          Section 37-17-13 states:

          Whenever the [g]overnor declares a state of emergency in a school district in
          response to a certification by [SBE] and [CSA] made under Section 37-17-6(12)(b),
          SBE, in addition to any actions taken under Section 37-17-6, may abolish the school
          district and assume control and administration of the schools formerly constituting
          the district, and appoint an interim superintendent to carry out this purpose under
          the direction of the [SBE]. In such case, [SBE] shall have all powers which were
          held by the previously existing school board, and the previously existing
          superintendent of schools . . . and the authority to request tax levies from the
          appropriate governing authorities for the support of the schools and to receive and
          expend the tax funds.

See also Standard 2.9.2 (2020). After the governor a state of emergency in a school district and

[SBE] abolishes said district, the district’s board and the superintendent no longer exist.” 2009

WL 367647 (Miss. A.G.).

          Neither the Board nor Dr. Powell have any recourse after they are abolished.

          It is worth noting a number of Mississippi statutes provide more procedural-due-process

protections for less Draconian punishments than abolition of a local board and superintendent. For

example, “[a]ll controversies involving the accreditation of schools shall be initially heard by a

duly authorized representative of the [CSA]” MISS. CODE § 37-17-5 (2021). A “complete record”

                                                   10
     Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 11 of 23




of the hearing must be made. Id. At the conclusion of the hearing, the representative must make a

recommendation to the CSA, which the CSA must consider, along with the record, to reach its

conclusion. Id. If the district disagrees with the CSA’s conclusion, it may appeal it to the SBE. Id.

If aggrieved by the SBE’s conclusion, the district may appeal to the Circuit Court of the First

Judicial District of Hinds County. Id.

       After a terminated teacher or principal requests a termination hearing, they are entitled to

hearing that is subject to judicial review. See MISS. CODE § 37-9-111 (2021). Section 37-9-111

prescribes (1) a deadline for conducting the hearing; (2) clear restrictions on who may conduct the

hearing; (3) the ability to present witnesses and other evidence pertinent to the issues; (4) the right

to cross-examine witnesses presented at the hearing; and (5) the power to subpoena witnesses.

Once this hearing is complete, the aggrieved employee can appeal the decision to the chancery

court of the judicial district in which the school district is located, according to the procedure set

forth in § 37-9-113.

       Section 37-17-6 provides none of those safeguards.

   B. Petitioners’ Right To A Writ is Clear.

       1.      Respondents Were Biased Against Petitioners Prior To Its Hearing.

       “Procedural due process considers not the justice of a deprivation, but only the means by

which the deprivation was effected.” Wheeler v. Williams, Civ. Action No. 4:17-cv-96-SA-JMV,

2018 WL 6204444, *5 (N.D. Miss. Nov. 27, 2018) (citing Bowlby v. Aberdeen, Miss., 681 F.3d

215, 222 (5th Cir. 2012). Hence, the determination of whether Petitioners’ procedural due

process rights were violated is not based the CSA’s or SBE’s approval of MDE’s

recommendation to abolish the Board and Superintendent; but whether that approval was based a

process that afforded Petitioners sufficient process. See id.



                                                  11
     Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 12 of 23




       A biased decisionmaker is anathema to the concept of procedural due process under any

standard. See Marlboro Corp. v. Ass'n of Indep. Colleges & Sch., Inc., 556 F.2d 78, 82 (1st Cir.

1977). Stated slightly differently, “Not only is a biased decisionmaker constitutionally

unacceptable but our system of law has always endeavored to prevent even the probability of

unfairness”. Withrow v. Larkin, 421 U.S. 35, 47 (1975). The requirement of impartiality applies

in proceedings before administrative agencies, like SBE. See Valley v. Rapides Parish Sch. Bd.,

118 F.3d 1047, 1052 (5th Cir.1997). “Bias can be shown by a finding that the adjudicator

prejudged the issues or had a pecuniary interest in the subject of the action.” All Amer. Check

Cashing, Inc. v. Corley, 191 F. Supp. 3d 646, 663 (N.D. Miss. 2016).

       Petitioners state a colorable due-process claim by asserting facts that suggest the CSA or

SBE were biased. See Ford Motor Co. v. Tex. Dep’t of Transp., 264 F.3d 493, 511 (5th Cir.

2001) (citing In re Murchison, 349 U.S. 133, 136 (1955)); see also Corley, 191 F. Supp. 3d at

662 (“It is a fundamental precept of due process that those responsible for decisions which affect

an individual’s property and/or liberty interests must be impartial.”). See generally Ward v. Vill.

of Monroeville, Ohio, 409 U.S. 57, 61-62 (1972) (“Nor ... may the State’s ... procedure be

seemed constitutionally acceptable simply because the State eventually offers a defendant an

impartial adjudication. Petitioner is entitled to a neutral detached judge in the first instance”);

United Church of the Medical Ctr. v. Medical Ctr. Comm'n., 689 F.2d 693, 701 (7th Cir. 1982)

(explaining that “[s]ubmission to a fatally biased decisionmaking process is in itself a

constitutional injury” which is not cured by “judicial review of [the] biased state

administrative proceedings, even if on a de novo basis”).

       SBE’s conduct demonstrates HCCSD’s hearing was, at best, a perfunctory farce where

the outcome was determined well-before the Board and Dr. Powell were allowed to make their



                                                  12
     Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 13 of 23




case. MDE (and potentially SBE) had Dr. Powell replacement waiting in the wings as early as

July 21, 2021, when the job posting for an interim superintendent closed. That job posting

closed two days before MDE concluded its audit, violating its own Standards by failing to give

Dr. Powell and her staff an exit interview, and five days before HCCSD received MDE’s audit

report. The fact SBE identified and drafted a contract for Dr. Powell’s replacement (before she

left the building after the SBE hearing) in less than one hour is clear evidence the decision to

abolish the Board and Superintendent before the SBE hearing began.

       Further evidence of SBE’s bias was on display during the hearing, which was nothing

more than a scripted, coordinated attack on the Board and Superintendent. SBE’s chair, had

conversations with the superintendent of education about which there are indicia of biased

coordination. See, e.g., Hearing Livestream, at 2:20:00 - 2:21:00 (following conversation

between Aultman and Dr. Wright, Dr. Wright leaves to have closed-door discussion with Dr.

Vanderford); id. at 2:22:15 – 2:24:14 (following a second conversation with Aultman, Dr.

Wright met with Dr. Vanderford again; this time Dr. Vanderford immediately leaves the hearing

and returns a minute later).

       Another evidence of coordination is demonstrated by SBE’s questioning Dr. Powell

regarding HCCSD’s relationship with state universities. During the hearing, Dr. Powell

described several partnerships with state universities to address teacher-certification issues. Dr.

Powell was asked about the partnerships during the question-and-answer session where she

confirmed the existence of the partnerships. Immediately after receiving Dr. Powell’s response,

MDE presented Dr. Debra Burson to mislead SBE and misrepresent the status of the

partnerships. See Hearing Livestream, at (2:58:40 -3:00:11). Contrary to Dr. Burson’s false




                                                 13
     Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 14 of 23




assertions, Petitioners’ Verified Petition provides clear evidence the HCCSD had several

relationships with state universities.

       SBE members also asked questions that served no other purpose than as a not thinly

veiled attempt to embarrass the Board and Superintendent. SBE’s chair questioned Dr. Powell

regarding errors on the HCCSD’s website. E.g., Hearing Livestream, at 2:06:27-2:07:36 (chair

appearing to know the website was erroneous). Another SBE member asked the Board chair to

name the school superintendent going back to before the HCCSD was created. Id. at 2:24:25 -

2:24:45. The Board chair was even asked whether she was aware she was personally on the

hook for misappropriated funds. Id. at 2:28:58 -2:29:10. Before the Board chair could respond,

Aultman baldly concludes the Board was dilatory in executing its duties. Id. at 2:29:10 -

2:32:16.

       Petitioners believe that additional discovery will reveal that throughout the hearing, SBE

members communicated with MDE during the hearing to make the case for abolishing HCCSD’s

Board and Superintendent

       Lastly, SBE has a financial incentive in abolishing the Board and Supervisor,

demonstrating further bias. See generally Ward, 409 U.S. at 59–60, 93 S.Ct. 80 (holding that

village mayor was not disinterested and impartial judicial officer in petitioner's trial on traffic

offenses where mayor was responsible for village finances, and mayor's court, through fines,

forfeitures, costs and fees, provided a substantial portion of the village funds); Esso Standard Oil

Co. v. Lopez-Freytes, 522 F.3d 136, 147 (1st Cir. 2008) (finding that where state board that

would adjudicate claim had “complete discretion” over the use of funds supplied by the fines it

imposed and the $76 million proposed fine was “so unprecedented and extraordinarily large,”

“the possibility of temptation is undeniable and evident”); United Church, 689 F.2d at 699



                                                  14
        Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 15 of 23




(finding that state commission had pecuniary interest in the outcome of reverter proceedings

sufficient because “if the commission finds a nonuse or disuse, the property reverts to the

commission without cost to the Commission”).

         SBE’s chair acknowledged during the hearing, upon the Board’s and Superintendent’s

abolition, SBE would gain control of approximately $31,000,000 in funds due to HCCSD. See

Hearing Livestream, at (57:35-57:55)

         2.      Mississippi Code § 37-18-6 (12)(b) Is Unconstitutional.

         Section § 37-18-6(12)(b) provides none of the protections afforded by procedural due

process. It lacks (1) a standard of proof, (2) an unbiased, fair panel of decisionmakers; (3)

adequate time to prepare a meaningful response; and (4) the ability to question witnesses. See

generally Doe v. Univ. of Miss., 361 F. Supp. 3d 597, 609-12 (S.D. Miss. Jan. 16, 2019).

Petitioners have already addressed the second element, so they will not rehash those arguments

here.

         As an initial matter, the amount of procedural due process Petitioners should be afforded

prior to their abolition. In making that determination, federal courts consider three factors:

         First, the private interest that will be affected by the official action; second, the risk
         of an erroneous deprivation of such interest through the procedures used, and the
         probable value, if any, of additional or substitute procedural safeguards; and finally,
         the Government's interest, including the function involved and the fiscal and
         administrative burdens that the additional or substitute procedural requirement
         would entail.

Mathews, 424 U.S. at 335; see also Doe, 361 F. Supp. 3d at 609. As set forth above, the Board

and Dr. Powell have clear property interest, the denial of which will impact their lives on myriad

fronts (financially, employability, and reputationally to name just a few). Petitioners are entitled

to heighten protections under the Due Process Clause. Abolition of the Board and




                                                    15
     Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 16 of 23




Superintendent is the most severe punishment SBE may mete out, robbing the Holmes County

taxpayers of their right to control their tax revenue 6 and schools.

           i.      Section 37-17-6 (and the Standards) do not specify what standard of proof
                   applies to determine whether an extreme emergency situation exists in a school
                   district.

       Instead of providing a standard of proof, § 37-17-6(12)(b) poses an overly broad,

subjective inquiry: whether “an extreme emergency situation” exists “in the school district that

jeopardizes the safety, security, and educational interests of the children and” it is believed “the

emergency situation is related to a serious violation or violations of accreditation standards or

state or federal law or failure to meet academic standards as evidenced by a continued pattern of

poor student performance.” See MISS. CODE § 37-17-6(12)(b). That question is repeated in the

Standard. But no standard of proof is articulated.

       This Court has noted that -- in circumstances like this where the allegations are quasi

criminal (as shown above, SBE’s chair indicated Board members may be personally liable for

the mismanagement of funds)-- a heighten clear and convincing standard of proof may be

required. Doe, 361 F. Supp. 3d at 613-14. Here, there is no standard at all.

       In fact, the standard was a moving, sometimes contradictory, target throughout the SBE

hearing. MDE began it presentation by citing the statutory language. See Hearing Livestream, at

40:25:00. But then, the Office cited factors supporting the declaration of an extreme emergency

situation -- without providing any citation of authority. Id. at 40:55:00. The cited factors are

nowhere to be found in § 37-17-6, the Standards, or in the July 26, 2021 letter, enclosing the

audit report. To further confuse the issue, MDE also turned to Accreditation Policy 2.5.2, which



6
       There are also substantive bases for challenging the constitutionality of § 37-17-6.



                                                   16
      Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 17 of 23




sets forth nine violations MDE characterized as major. Id. at 41:20:00 – 41:39:00. (Yet, in the

same breath, MDE stated it was not challenging the HCCSD’s accreditation. Id. at 41:40:00 –

41:57:00).

        At no point prior to, or during, was a standard of proof articulated. In the absence of a

standard, Petitioners have asserted a valid due-process claim. See generally Doe, 361 F. Supp.

3d at 613-14.

             ii. Section 37-17-6 does not provide adequate time to prepare a meaningful response.

        Section 37-17-6 gives MDE unlimited discretion to set the date of the hearing before

CSA and SBE, despite the fact MDE recognizes a reasonable response period. See Standard

5.8.2. That period is far longer than the six days Petitioners were given to respond to a two-

month audit and 372-page audit report, alleging 26 violations. Petitioners had no prior notice,

because they were not afforded an exit conference in violation of Standard 5.2.3.5. That six days

was not sufficient time to prepare a response to the audit report, much less prepare for two

hearings that would determine whether the Board, the District, and Superintendent were

abolished.

        “The purpose of notice under the Due Process Clause is to apprise the affected individual

of, and permit adequate preparation for, an impending hearing.” Memphis Light, Gas, & Water

Div. v. Craft, 436 U.S. 1, 15 (1978) (internal quotations omitted); see also Burns v. Harris Cnty.

Bail Bond Bd., 139 F.3d 513, 521 (5th Cir.1998) (citation and internal quotations omitted).

        Six-days’ notice does not provide sufficient time for a party to adequately investigate 372

pages of factual findings or prepare a response to the same—a response on which the existence

of an entire school district relied.




                                                 17
     Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 18 of 23




       On a related note, MDE provided its audit report to CSA and SBE several days, if not

weeks, before the hearing. Under Section 37-17-6, Petitioners were not afforded the same

privilege. Petitioners could not present their materials until the date of the hearing, giving CSA

and SBE mere minutes to review those materials before Petitioners began their presentations.

       Due Process demands more.

           iii.    Section 37-17-6 (and the Standard) does not afford an opportunity to cross
                   examine witnesses.

       “In almost every setting where important decisions turn on questions of fact, due process

requires an opportunity to confront and cross-examine adverse witnesses.” Goldberg v. Kelly,

397 U.S. 254, 269 (1970). As a matter of right, given the serious nature of abolition of the Board

and Superintendent, § 37-17-6 should afford Petitioners an opportunity to cross examine

witnesses. See generally Doe, 361 F. Supp. 3d at 612 (noting Sixth Circuit’s finding that an

accused should have the right to cross examine adverse witnesses “in the most serious of cases”)

(internal quotations omitted).

       Because Petitioners could not cross examine witnesses at the two hearings, numerous

material representations from CSA and SBE representation went unchallenged. For example,

MDE told SBE that placing HCCSD on probation “would have no teeth”, Hearing Livestream, at

3:07:15-3:09:44. Nothing could be further from the truth. See Standard 2.8, et al. Further

Petitioners believe that discovery will reveal that abolishment of the Board and Superintendent

was the only option presented to the SBE with no consideration of any alternatives. Again, this

ignores the variety of options available in lieu or abolishment. See Standard 2.9.1 (clearly giving

SBE discretion).

       As soon earlier MDE was also allowed to make material representations, like false

asserting HCCSD did not have relationship with state universities, when it is crystal clear that


                                                18
     Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 19 of 23




they did. Similarly, in the prior day’s hearing, MDE denied any affiliation with Debbie Jones,

the MDE appointed financial advisor specifically in charge of preparing financial protocols for

which HCCSD is being cited.

       Had Petitions been afforded an opportunity to cross examine witnesses, under oath, some

of MDE’s misrepresentations could have been addressed.

       Facing extinction, the Board and Dr. Powell are entitled to cross examine witnesses more

so than a school facing a downgraded accreditation, see generally MISS. CODE § 37-17-5 or a

terminated employee of the school district. See generally MISS. CODE § 37-9-111.

        3.     SBE’s Violation of the Open Meetings Act Was Unconstitutional.

       Official meetings of public bodies are required to be public and open. The Open

Meetings Act states:

       It being essential to the fundamental philosophy of the American constitutional
       form of representative government and to the maintenance of a democratic society
       that public business be performed in an open and public manner, and that citizens
       be advised of and be aware of the performance of public officials and the
       deliberations and decisions that go into the making of public policy, it is hereby
       declared to be the policy of the State of Mississippi that the formation and
       determination of public policy is public business and shall be conducted at open
       meetings except as otherwise provided herein.

MISS. CODE ANN. § 25-41-1 (Rev. 2010). The Act provides sets forth “that all deliberations,

decisions and business of all governmental boards and commissions, unless specifically excluded

by statute, shall be open to the public.” See Hinds Cty. Bd. of Supervisors v. Common Cause of

Mississippi, 551 So. 2d 107, 110 (Miss. 1989).

       Section 25-41-7 sets for limited exceptions to the requirement for open and public

meetings:

       (1)      Any public body may enter into executive session for the transaction of
       public business; provided, however, all meetings of any such public body shall
       commence as an open meeting, and an affirmative vote of three-fifths (3/5) of
       all members present shall be required to declare an executive session.
                                                 19
Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 20 of 23




 (2)      The procedure to be followed by any public body in declaring an
 executive session shall be as follows: Any member shall have the right to request
 by motion a closed determination upon the issue of whether or not to declare an
 executive session. Such motion, by majority vote, shall require the meeting to be
 closed for a preliminary determination of the necessity for executive session.
 No other business shall be transacted until the discussion of the nature of the
 matter requiring executive session has been completed and a vote, as required in
 subsection (1) hereof, has been taken on the issue.

 (3)       An executive session shall be limited to matters allowed to be
 exempted from open meetings by subsection (4) of this section. The reason
 for holding such an executive session shall be stated in an open meeting, and
 the reason so stated shall be recorded in the minutes of the meeting. Nothing
 in this section shall be construed to require that any meeting be closed to the
 public, nor shall any executive session be used to circumvent or to defeat the
 purposes of this chapter.

 (4)     A public body may hold an executive session pursuant to this section for
 one or more of the following reasons:

     (a) Transaction of business and discussion of personnel matters relating to
     the job performance, character, professional competence, or physical or
     mental health of a person holding a specific position.

     (b) Strategy sessions or negotiations with respect to prospective litigation,
     litigation or issuance of an appealable order when an open meeting would
     have a detrimental effect on the litigating position of the public body.

     (c) Transaction of business and discussion regarding the report,
     development or course of action regarding security personnel, plans or
     devices.

     (d) Investigative proceedings by any public body regarding allegations of
     misconduct or violation of law.

     (e) Any body of the Legislature which is meeting on matters within the
     jurisdiction of such body.

     (f) Cases of extraordinary emergency which would pose immediate or
     irrevocable harm or damage to persons and/or property within the
     jurisdiction of such public body.

     (g) Transaction of business and discussion regarding the prospective
     purchase, sale or leasing of lands.

     (h) Discussions between a school board and individual students who
     attend a school within the jurisdiction of such school board or the parents


                                          20
     Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 21 of 23




            or teachers of such students regarding problems of such students or their
            parents or teachers.

            (i) Transaction of business and discussion concerning the preparation of
            tests for admission to practice in recognized professions.

            (j) Transaction of business and discussions or negotiations regarding the
            location, relocation or expansion of a business or an industry.

            (k) Transaction of business and discussions regarding employment or job
            performance of a person in a specific position or termination of an
            employee holding a specific position. The exemption provided by this
            paragraph includes the right to enter into executive session concerning a
            line item in a budget which might affect the termination of an employee
            or employees. All other budget items shall be considered in open
            meetings and final budgetary adoption shall not be taken in executive
            session.

            (l) Discussions regarding material or data exempt from the Mississippi
            Public Records Act of 1983 pursuant to Section 25-11-121.

       (5)      The total vote on the question of entering into an executive session
       shall be recorded and spread upon the minutes of such public body.

       (6)      Any such vote whereby an executive session is declared shall be
       applicable only to that particular meeting on that particular day.

MISS. CODE ANN. § 25-41-7 (emphasis added).

       Respondents violated the Mississippi Open Meeting Act. Not only did they not follow

the procedures for going into an executive session, their deliberations regarding the Board’s and

Superintendent’s existence did not fall into an identified exception. Respondents did not even

try to articulate any reason for going into executive session, much less a valid one.

       It is also apparent that the executive session involved more than discussions regarding the

purported MDE’s recommendation to declare an emergency. (Ironically, violation of the

Mississippi Open Meetings Act could result in a violation of one of the nine process standards

which warrants withdrawal of a school district’s accreditation).

   C. A Writ Is Appropriate Here.



                                                 21
         Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 22 of 23




          The All Writs Act was enacted to address situation like this. Respondents took action soon

after receiving notice of Petitioners filings, frustrating the jurisdiction of this Court and

eviscerating Petitioners’ claims, even though they did not take any substantive action until 5 days

later.

          The All Writs Act was designed to curb Respondents’ conduct here. Specifically, a writ is

appropriate here to preserve its subject matter jurisdiction to conduct a factual inquiry into

Petitioners’ asserted claims. See Barton, 569 F.2d at 1359. A writ would protect this Court’s

subject-matter jurisdiction. See Telecomms. Research, 750 F.2d at 76. Further, issuance of a write

would preserve the status quo while the Court determines its authority to grant the injunctive relief

Petitioners seek. See Georgetown Coll., Inc., 331 F.2d at 1005.

    The writ would be valid; it would be directed toward conduct that diminishes this Court’s

ability to bring litigation to a natural conclusion. See Barton, 569 F.2d at 1359.

                                           CONCLUSION

          For the reasons set forth herein, the Court should order the governor to rescind his August

5, 2021 proclamation or for any other relief the Court deems appropriate.


          RESPECTFULLY SUBMITTED, this the 10th day of August, 2021.


                                               /s/ Clarence Webster, III
                                               Clarence Webster, III (MS Bar No. 102111)
                                               Michael C. Williams (MS Bar No. 104537)
                                               Stevie F. Rushing (MS Bar No. 105534)


                                               ATTORNEYS FOR PETITIONERS




                                                  22
     Case 3:21-cv-00508-DPJ-FKB Document 17 Filed 08/10/21 Page 23 of 23




OF COUNSEL:

BRADLEY ARANT BOULT CUMMINGS LLP
Suite 1000, One Jackson Place
188 East Capitol Street
Post Office Box 1789
Jackson, Mississippi 39215-1789
Telephone: (601) 948-8000
Facsimile: (601) 948-3000
cwebster@bradley.com
srushing@bradley.com
mcwilliams@bradley.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that I have this day caused the foregoing pleading to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel of record and registered participants. Counsel will email this filing to known counsel.

       THIS, the 10th day of August, 2021.


                                                      /s/ Clarence Webster, III
                                                      CLARENCE WEBSTER, III




                                                 23
